DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 11-13 regarding the rejection of Claim 28 under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on Page 13 regarding the rejections of Claims 30 and 31 under 35 U.S.C. 103 over Jacobson in view of Ojha, Claim 32 under 35 U.S.C. 103 over Jacobson in view of Gregerson, Claims 33 and 34 under 35 U.S.C. 103 over Jacobson in view of Popovic, Claims 35 and 36 under 35 U.S.C. 103 over Jacobson in view of Arambula, Claim 43 under 35 U.S.C. 103 over Jacobson in view of Kostrzewski, Claim 47 under 35 U.S.C. 103 over Jacobson in view of Walker has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Gregerson, Popovic, Arambula, and Walker remain applicable to the invention as claimed.

Claim Objections
Claim 28 is objected to because of the following informalities: applicant should amend “a body” (Line 2) to “a patient” in order to read consistently with the rest of the claim limitations introduced in the following non-withdrawn claims (applicant may want to amend the withdrawn claims to read consistently as well, see Claims 1, 4, 20, and 44).  Appropriate correction is required.
	Claim 47 is objected to because of the following informalities: applicant may amend the claim limitation “within a patient’s body” to “within the patient” to read consistently with the rest of the previously introduced claim limitations.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 38, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 32, the claim recites the claim limitation “an interventional target within the patient.” It is unclear if the “interventional target within the patient” is the same as “a selected target within a body.” For purposes of applying prior art, the two limitations are interpreted as the same point.
	Regarding Claim 38, the claim recites the limitation “adjustment of the position and orientation of the device guide along only a portion of the mathematical sphere less than the entire mathematical sphere,” which contradicts the limitation that the pivot mount, on which the device guide is retained via a guide bar, is configured to rotate 360 degrees. For purposes of applying prior art, it is interpreted that while the pivot mount is capable of rotating 360 degrees, it is not required to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 35, 36, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani et al. (US 20130066192) in view of Onuma et al. (US 20170014200) and Leong et al. (US 20160206383).
	Regarding Claim 28, Sarvestani teaches a system for guiding an interventional device to a selected target within a body, (Abstract “A surgical trajectory guide to guide a medical device to a pivot point”), comprising: 
a) a device guide ([0028] “The sleeve 204 has an aperture 210 that is sized to allow selected surgical tools, such as a biopsy needle, probe, or other axial device (not shown), to extend therethrough” and [0046] “guiding sleeve 714”);
b) a guide assembly retaining the device guide, ([0046] “trajectory guide 700”), the guide assembly including a pivot mount supporting a guide bar on which the device guide is retained, ([0046] “the trajectory guide 700 include a first set of parallel rails 702 and a second set of parallel rails 704 that are perpendicular to the set of rails 702. A first carriage 706 is mounted on rails 702 and a second carriage 708 is mounted on rails 704” and Fig. 8, re-produced below), the pivot mount allowing adjustment of a position and an orientation of the device, ([0046] “A guiding sleeve 714 is mounted within slots 710 and 712 so that the guiding sleeve 714 can slide within slots 710 and 712 and carriages 706 and 708 can slide on rails 702 and 704.”), the guide assembly retaining the device guide so that the device guide is directed towards the center C at least during adjustment (as shown in Fig. 8, annotated and re-produced below); and 
c) wherein the pivot mount is configured to rotate 360 degrees (as shown in Fig. 8 re-produced below, the pivot mount, carriages 706 and 708, slides around the rails of the guide assembly, rotating around the entire shape, represented in Fig. 8 as a square, of the guide assembly, which is 360 degrees).

    PNG
    media_image1.png
    417
    417
    media_image1.png
    Greyscale

Fig. 8 of Sarvestani
However, Sarvestani does not explicitly teach a spherical guide assembly including a mathematical sphere having a center C and a radius R; an adjustment assembly supporting the guide assembly, the adjustment assembly allowing adjustment of the position of the spherical guide assembly with respect to a patient in at least two linear dimensions.
In an analogous interventional device guidance field of endeavor, Onuma teaches a system for guiding an interventional device to a selected target within a body, (Abstract “There is provided a medical support device for holding and positioning a needle. This device is particularly useful for positioning needles in a less invasive puncture treatment.”), comprising: a spherical guide assembly including a mathematical sphere having a center C and a radius R (as shown in Fig. 6, annotated and reproduced by examiner below).

    PNG
    media_image2.png
    393
    391
    media_image2.png
    Greyscale

Fig. 6 of Onuma
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sarvestani and Onuma because the combination allows for treatment of target sites that are not directly visible or accessible, as taught by Onuma in [0005]. The combination presents a solution to difficult access points on a patient for treatment with an interventional device. It would be beneficial to modify the shape of Sarvestani to more of an orbital or sphere shape because the potential movement of the device would be more cylindrical rather than pyramidal, thus creating more volume or space that the device may be moved around in. 
However, Sarvestani modified by Onuma does not explicitly teach an adjustment assembly supporting the spherical guide assembly, the adjustment assembly allowing adjustment of the position of the spherical guide assembly with respect to a patient in at least two linear dimensions.
In an analogous interventional device guidance field of endeavor, Leong teaches system for guiding an interventional device to a selected target within a body, (Abstract “A system and an apparatus for guiding an instrument”), comprising: an adjustment assembly, ([0094] “apparatus 202”), supporting the guide assembly, ([0094] “holding member or an instrument holder 204”), the adjustment assembly allowing adjustment of the position of the guide assembly with respect to a patient in at least two linear dimensions ([0095] “The apparatus 202 further comprises one or more actuating mechanisms or members or devices for providing translational movement along one or more axis within a plane horizontal with respect to the main body of the apparatus 202 (e.g. the y-axis and/or the x-axis),” [0099] “the apparatus 202 is brought in position at a second marking […] on a subject”), and Figs. 2a and 2b, reproduced below).

    PNG
    media_image3.png
    695
    442
    media_image3.png
    Greyscale

Figs. 2a and 2b of Leong
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leong because the combination allows for a low-cost solution to accessing specific parts of a patient for treatment, while eliminating certain challenges that a robotic solution may present, such as shadowing, as taught by Leong in [0002] and [0006].

Regarding Claim 29, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Furthermore, Leong teaches a guide frame, ([0089] “support arm 126”), configured to support the adjustment assembly approximate the patient ([0089] “The support arm 126 is attachably coupled to the apparatus 124 for placement and support of the apparatus 124 e.g. during a PAK procedure” and Fig. 1b, reproduced below, where patient is subject 106).

    PNG
    media_image4.png
    380
    403
    media_image4.png
    Greyscale

Fig. 1b of Leong
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leong because the combination allows for a low-cost solution to accessing specific parts of a patient for treatment, while eliminating certain challenges that a robotic solution may present, such as shadowing, as taught by Leong in [0002] and [0006]. Furthermore, the combination allows for comfortability of the patient, as the device is able to move around the patient, rather than moving the patient when needed.
	Regarding Claim 35, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Furthermore, Leong teaches wherein the spherical guide assembly comprises:
	a) an arc, (the instrument 204 moves in an arc, see Figs. 2a and 2b, reproduced above), having the center C, (Figs. 2a and 2b (z-axis), reproduced above), retaining the device guide so that the device guide is directed at center C, ([0096] “a translational movement of the instrument holder 204 in the y-axis direction, the instrument 206 may be caused to rotate about the external pivot point 208 in the YZ-plane 212 with angle alpha a (compare numerals 214, 216). With a translational movement of the instrument holder 204 in the x-axis direction, the instrument 206 may be caused to rotate about the external pivot point 208 in the XZ-plane 224 with angle beta β (compare numerals 220, 222)”); and
	b) wherein the pivot mount, ([0171] “apparatus 1602”), comprises:
	i) a bearing retaining the arc for translational movement of the arc about center C ([0171] “The apparatus 1602 comprises a y-rod 1608 provided as an actuating member/mechanism to actuate y-axis movement of the compliance device 1604, and a x-rod 1610 provided as a second actuating member/mechanism to actuate the x-axis movement of the compliance device 1604.”); and
	ii) a pivot retaining the bearing for rotational movement of the arc on a diametrical axis passing through center C ([0174] “The rotational locking member 1704 can be used to restrict rotation of the main body 1614. The main body 1614 can be rotated about a 360 degree rotational angle about the z-axis […]. Compare theta θ.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leong because the combination allows full and complete movement of the positioning of the device, which is advantageous in surgery to allow a user to have complete access to a region of interest.
Regarding Claim 38, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Furthermore, Onuma teaches wherein the spherical guide assembly allows adjustment of the position and orientation of the device guide along only a portion of the mathematical sphere less than the entire mathematical sphere ([0045] “the moveable portion of the first rotational element 11 is rotatable at least ±180 degrees.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Onuma because the more degrees of freedom the device is configured to move in, the greater the chance for misalignment or veering from the planned trajectory, potentially causing harm to the patient.
Regarding Claim 39, the modified system of Sarvestani teaches all limitations of Claim 38, as discussed above. Furthermore, Onuma teaches wherein the portion of the mathematical sphere is positioned over the patient ([0086] “a base 15 of a mechanical portion 1 is first fixed and installed on an object to be punctured with a fixing unit. This includes, for example, the torso of a patient.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Onuma because this allows for the combination to be utilized on the patient directly.
Regarding Claim 40, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Furthermore, Onuma teaches the mathematical sphere is a physical or imaginary sphere (as the spherical guide, shown in Fig. 6 reproduced above, adjusts in a manner which would all occur within a sphere, if the sphere was physical).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Onuma because as the potential movement of the device is more cylindrical rather than pyramidal (from a more cube shaped device), creating more volume or space that the device may be moved around in, thus increasing the reach of the interventional device. 
Regarding Claim 41, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Furthermore, Leong teaches wherein the adjustment assembly allows adjustment in three linear dimensions: X, Y and Z ([0095] “The apparatus 202 further comprises one or more actuating mechanisms or members or devices for providing translational movement along one or more axis within a plane horizontal with respect to the main body of the apparatus 202 (e.g. the y-axis and/or the x-axis)” and [0098] “the apparatus 202 may be additionally rotated about an axis vertical with respect to the main body of the apparatus 202 (e.g. the z-axis)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leong because this allows the device to be utilized to reach perhaps challenging points within the patient, by adjusting the device in a specific axis.
	Regarding Claim 42, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Furthermore, Leong teaches wherein the spherical guide assembly and the adjustment assembly are integrated into an adjustment system allowing adjustment in X, Y, and Z, ([0095] “The apparatus 202 further comprises one or more actuating mechanisms or members or devices for providing translational movement along one or more axis within a plane horizontal with respect to the main body of the apparatus 202 (e.g. the y-axis and/or the x-axis)” and [0098] “the apparatus 202 may be additionally rotated about an axis vertical with respect to the main body of the apparatus 202 (e.g. the z-axis)”), Θ, and φ ([0098] “the apparatus 202 may be rotated in a XY-plane with angle theta θ (compare numerals 226, 228)” and [0099] “The apparatus 202 is rotated about the z-axis”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leong because this allows the device to be utilized to reach perhaps challenging points within the patient, by adjusting the device in a specific axis, creating an even greater reach than simply adjusting in the x, y, and z directions.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani et al. (US 20130066192), Onuma et al. (US 20170014200), and Leong et al. (US 20160206383) as applied to Claim 29 above, and further in view of Duindam et al. (CN 108024693), cited from its United States Patent Application Publication containing the same information, US 20180256262.
Regarding Claim 30, the modified system of Sarvestani teaches all limitations of Claim 29, as discussed above. However, the modified system of Sarvestani does not explicitly teach a landmarking assembly configured to register a position of the patient with respect to a coordinate system of the guide frame.
In an analogous interventional device field of endeavor, Duindam teaches a system for guiding an interventional device to a selected target within a body, (as shown in Fig. 5, reproduced below), comprising a landmarking assembly, ([0063] “set of optical fiducial markers”), configured to register a position of the patient, ([0063] “set of optical fiducial markers 632 positioned on patient P”), with respect to a coordinate system of the guide frame ([0063] “a set of optical fiducial markers (fiducials) 634 positioned on the insertion stage 608, and a set of optical fiducial markers (fiducials) 636 positioned on the rigid instrument body 612,” [0057] “the anatomic model data, a medical instrument used to perform the medical procedure (e.g., instrument system 200), and the patient anatomy are co-registered in a common reference frame,” and [0058] “registration may be performed using optical tracking systems.”).

    PNG
    media_image5.png
    356
    459
    media_image5.png
    Greyscale

Fig. 5 of Duindam
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Duindam because the registration improves workflow by ensuring that the procedure does not veer from the plan and/or cause damage to the patient.
Regarding Claim 31, the modified system of Sarvestani teaches all limitations of Claim 30, as discussed above. Furthermore, Duindam teaches wherein the landmarking assembly includes a positional laser mounted to the guide frame ([0071] “The position and orientation of the patient P in the surgical environment may be determined by optical measurement of the set of fiducial markers 632 or by other measurement tools. […] other measurement tools that can be used include […] a laser distance sensor”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Duindam because the laser has a precise spatial relationship between the guide frame and the position of the patient, thus providing accuracy throughout the procedure. Furthermore, one of ordinary skill in the art would find it obvious to try in positioning the laser distance sensor on the guide frame, similar to markers 634, 636, producing a reasonable expectation of success as the elements are merely switched and the laser continues to capture the position of the patient.

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani et al. (US 20130066192), Onuma et al. (US 20170014200), Leong et al. (US 20160206383), and Duindam et al. (CN 108024693), cited from its United States Patent Application Publication containing the same information, US 20180256262, as applied to Claim 30 above, and further in view of Gregerson et al. (US 20180185113).
Regarding Claim 32, the modified system of Sarvestani teaches all limitations of Claim 30, as discussed above. However, the modified system of Sarvestani does not explicitly teach a computer control configured to receive or compute coordinates of an interventional target within the patient, receive or compute a position of the landmark with respect to the guide frame’s coordinate system, and to control movement of the adjustment assembly so that the center C of the mathematical sphere corresponds to the interventional target.
	In an analogous image guidance field of endeavor, Gregerson teaches a system for guiding an interventional device to a selected target within a body, ([0040] “The system 100 may also include a display device 121 as schematically illustrated in FIG. 1. The display device 121 may display image data of the patient's anatomy obtained by the imaging device 103. The display device 121 may facilitate planning for a surgical procedure, such as by enabling a surgeon to define one or more target positions in the patient's body and/or a path or trajectory into the patient's body for inserting surgical tool(s) to reach a target position while minimizing damage to other tissue or organs of the patient.”), comprising a computer control, ([0036] “motion tracking system 105”), configured to:
a) receive or compute coordinates of an interventional target within the patient, ([0076] “target positions”), with respect to a landmark, ([0036], [0076] and Fig. 1 (105)),
b) receive or compute a position of the landmark with respect to the guide frame’s coordinate system, ([0054]), and
c) to control movement of the adjustment assembly, ([0036] and Fig. 1 (101)), so that the center C of the mathematical sphere, ([0036] and shown in Fig. 1 as the location of the end effector), corresponds to the interventional target ([0036], where the patient encompasses the target position, or interventional target). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the computer control of Gregerson because utilizing a computer or processing system to track specific coordinates and control movements decreases the opportunity for human error in tracking coordinates, or locations, and controlling movements, thus it increases efficiency of the procedure.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani et al. (US 20130066192), Onuma et al. (US 20170014200), and Leong et al. (US 20160206383) as applied to Claim 28 above, and further in view of Popovic (WO 2017055990).
Regarding Claim 33, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. However, the modified system of Sarvestani does not explicitly teach wherein the device guide to include a positional laser emitting a laser beam.
In an analogous image guidance field of endeavor, Popovic teaches a system for guiding an interventional device to a selected target within a body, (Page 1 Lines 4-6 “The present disclosure generally relates to minimally invasive procedures requiring an interventional tool to be inserted into a patient along a defined tool trajectory through at a specific incision point”), wherein the device guide, (Page 7 Lines 30-31 and Fig. 1 (70)), includes a positional laser, (Page 7 Line 30 and Fig. 1 (50)), emitting a laser beam, (Page 7 Line 32 and Fig. 1 (LB)). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Popovic because the laser provides clear indication of the position and orientation of the device guide relative to the patient.
	Regarding Claim 34, the modified system of Sarvestani teaches all limitations of Claim 33, as discussed above. Furthermore, Popovic teaches wherein the device guide, (Page 7 Lines 30-31 and Fig. 1 (70)), further includes an intervention device, (Page 6 Line 3 (end-effector)), wherein the laser beam of the device guide is coaxial or parallel with an intervention direction, (Page 7 Lines 23-27 and Fig. 1 (TT)), of the intervention device (as shown in Fig. 1 (TT and LB)). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Popovic because the laser beam provides visual confirmation to the user as to where the intervention device will be deployed or utilized, improving the efficiency of the procedure.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani et al. (US 20130066192), Onuma et al. (US 20170014200), and Leong et al. (US 20160206383) as applied to Claim 35 above, and further in view of Arambula et al. (US 7166113).
Regarding Claim 36, the modified system of Sarvestani teaches all limitations of Claim 35, as discussed above. However, the modified system of Sarvestani does not explicitly teach wherein the arc retains two or more positional lasers emitting laser beams directed at center C.
In an analogous surgical instrument positioning field of endeavor, Arambula teaches a system for guiding an interventional device to a selected target within a body, (Abstract “A surgical instrument positioning system”), wherein the arc retains two or more positional lasers emitting laser beams, (Column 14 Lines 49-57 “A laser source 300 is positioned at each of curved end portions 14. Laser sources 200 each emit a laser beam LB outwardly along axis A. In accordance with the present invention, guideframe 10 is then moved such that laser beam LB is aligned at the centers of emitter 201 and receiver 202 of C-arm image intensifier 200. In other words, guideframe 10 is moved such that laser beam LB is aligned (co-incident) with preferred path PP. This movement is show by arrows M.”), and Fig. 17B, re-produced below), directed at center C (Column 10 Line 30 “point P1 on axis A”).

    PNG
    media_image6.png
    467
    698
    media_image6.png
    Greyscale

Fig. 17B of Arambula
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Arambula because the combination provides a clear visual indication for a user of the center C, so there is little room for error in positioning.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani et al. (US 20130066192), Onuma et al. (US 20170014200), and Leong et al. (US 20160206383) as applied to Claim 29 above, and further in view of Walker et al. (US 20170151027).
Regarding Claim 47, the modified system of Sarvestani teaches all limitations of Claim 28, as discussed above. Onuma teaches a spherical guide assembly (as shown in Fig. 6, annotated and reproduced by examiner above).
However, the modified system of Sarvestani does not explicitly teach a control system including a computerized control and a display; the computerized control configured to receive acquired images of a selected target within a patient’s body and adjust the positioning of at least one of the guide assembly or the adjustment assembly so that the device guide is directed to the selected target; and the computerized control further configured to process the acquired images and present a processed image on the display that shows the target and a path to the target from the device guide.
In an analogous image planning field of endeavor, Walker teaches a system for guiding an interventional device to a selected target within a body, (Abstract “Systems […] for driving a flexible medical instrument to a target in an anatomical space “), comprising:
a) a control system, ([0113] “controller 34”), including a computerized control, ([0051] “The controller 34 is a computing device”), and a display ([0053] “the controller 34 is physically coupled to the user input device 33 and/or visual display 35 of the user workstation 31.”);
b) the computerized control configured to receive acquired images of a selected target within a patient’s body, ([0053] “The controller 34 further includes one or more interfaces 54 (e.g., communication databuses or network interfaces) for receiving user inputs from the user input device 33, transmitting images to the visual display 35, and transmitting commands to the robotic instrument driver 22.”), and adjust the positioning of at least one of the guide assembly or the adjustment assembly so that the device guide is directed to the selected target ([0113] “the controller 34 computes one or more insertion, articulation, and/or rotation movements needed to keep the instrument tip on the path 1310. In some embodiments, the controller 34 commands the instrument driver 22 to execute motor actuations needed to implement the one or more movements. In some such embodiments, the controller 34 and the instrument driver 22 work together to drive the instrument along the recommended path 1310 while an auto-pilot feature of the user input device is actuated.”); and
c) the computerized control further configured to process the acquired images and present a processed image on the display that shows the target, ([0134] “user set-target 1530” is displayed on anatomical image 1500), and a path to the target from the device guide ([0134] “a virtual instrument 1510 is superimposed on the anatomical image 1500.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to further combine the teachings of Walker because the computerized adjustment of the positioning of the adjustment assemblies provides an advantage in that there is no human error in the adjustment, therefore the direction of the device guide is highly accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793